Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 23,
2012, by and among Yadkin Valley Financial Corporation, a North Carolina
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

A.        The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B.        Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of the Company’s mandatorily convertible
cumulative non-voting perpetual preferred stock, Series A, $1,000.00 liquidation
preference per share (the “Preferred Stock”), set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 45,000 shares of Preferred Stock (the “Preferred
Shares”). When purchased, the Preferred Stock will have the terms set forth in
the articles of amendment for the Preferred Stock to be issued to the Purchasers
in the form attached as Exhibit A hereto (the “Articles of Amendment”) which is
made a part of the Company’s Articles of Incorporation, as amended (the
“Articles of Incorporation”), by the filing of the Articles of Amendment with
the North Carolina Department of the Secretary of the State (the “Secretary of
State”). The Preferred Stock will be convertible into shares of the Company’s
voting common stock, $1.00 par value (the “Common Stock”) subject to and in
accordance with the terms and conditions of the Articles of Amendment. The
Shares of Common Stock into which the Preferred Stock are convertible is
referred to herein as the “Underlying Shares” and the Underlying Shares and the
Preferred Shares are referred to herein, collectively, as the “Securities”.

C.        The Company has engaged Keefe, Bruyette & Woods, Inc. as its exclusive
placement agent (the “Placement Agent”) for the offering of the Securities.

D.        Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Securities under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

E.        On or about the date of this Agreement, the Company is executing a
separate share exchange agreement (the “TARP Exchange”) for the exchange of
shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series
T (the “Series T Preferred Stock”) and shares of the Company’s Fixed Rate
Cumulative Perpetual Preferred Stock, Series T-ACB (the “Series T-ACB Preferred
Stock”) into an aggregate of 5,159,943 shares of the Common Stock and 1,965,000
shares of the Company’s non-voting common stock, $1.00 par value (the
“Non-Voting Common Stock”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1:

DEFINITIONS

1.1        Definitions.    In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Articles of Amendment” has the meaning set forth in the Recitals.

“Articles of Incorporation” has the meaning set forth in the Recitals.

“Bank” has the meaning set forth in Section 3.1(a).

“BHCA” has the meaning set forth in Section 3.1(b).

“Burdensome Condition” has the meaning set forth in Section 5.1(k).

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“CIBCA” has the meaning set forth in Section 2.1(a).

“Closing” has the meaning set forth in Section 2.1(b).

“Closing Date” means October 24, 2012, or such other date as the parties may
agree.

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Counsel” means Nelson Mullins Riley & Scarborough, LLP.

 

2



--------------------------------------------------------------------------------

“Company Reports” has the meaning set forth in Section 3.1(kk).

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company having responsibility for the matter or matters that are
the subject of the statement after due inquiry.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“DTC” means The Depository Trust Company.

“Effectiveness Date” has the meaning set forth in Section 6.16.

“Environmental Laws” has the meaning set forth in Section 3.1(m).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Escrow Agent” has the meaning set forth in Section 2.1(b).

“Escrow Agreement” has the meaning set forth in Section 2.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.8(a).

“Intellectual Property” has the meaning set forth in Section 3.1(s).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement, the Articles of Amendment, or the Escrow Agreement (ii) a material
and adverse effect either occurred or the Company has reason to believe will
occur on the results of operations, assets, properties, business, condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) any adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under this Agreement, the
Registration Rights Agreement, the Articles of Amendment or the Escrow
Agreement;

 

3



--------------------------------------------------------------------------------

 provided, that in determining whether a Material Adverse Effect has occurred,
there shall be excluded any effect to the extent resulting from the following:
(A) changes, after the date hereof, in U.S. GAAP or regulatory accounting
principles generally applicable to banks, savings associations or their holding
companies, (B) changes, after the date hereof, in applicable laws, rules and
regulations or interpretations thereof by any court, administrative agency or
other governmental authority, whether federal, state, local or foreign, or any
applicable industry self-regulatory organization, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of an affected Purchaser, (D) changes, after the date
hereof, in general economic, monetary or financial conditions, (E) changes in
the market price or trading volumes of the Common Stock (but not the underlying
causes of such changes), (F) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism and (G) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (D) and (F), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Subsidiaries, taken as a whole, relative to other similarly situated banks,
savings associations or their holding companies generally.

“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K.

“Material Permits” has the meaning set forth in Section 3.1 (q).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

“NASDAQ” means the NASDAQ Global Select Market.

“NCCOB” North Carolina Commissioner of Banks.

“New Security” has the meaning set forth in Section 4.16.

“New York Court” has the meaning set forth in Section 6.8.

“Non-Voting Common Stock” has the meaning set forth in the Recitals.

“NYSE” means the New York Stock Exchange.

“Outside Date” means October 30, 2012.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

“Placement Agent” has the meaning set forth in the Recitals.

 

4



--------------------------------------------------------------------------------

“Preferred Shares” has the meaning set forth in the Recitals.

“Preferred Stock” has the meaning set forth in the Recitals

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be NASDAQ.

“Proceeding” means an action, claim, suit, or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

“Purchase Price” means $1,000.00 per Preferred Share.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Response Period” has the meaning set forth in Section 4.16.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary of State” has the meaning set forth in the Recitals.

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Series T Preferred Stock” has the meaning set forth in the Recitals.

“Series T-ACB Preferred Stock” has the meaning set forth in the Recitals.

“Shareholder Approvals” has the meaning set forth in Section 4.11.

“Shareholder Proposals” has the meaning set forth in Section 4.11.

 

5



--------------------------------------------------------------------------------

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Preferred Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

“Subscription Proposals” has the meaning set forth in Section 4.16.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

“TARP Exchange” has the meaning set forth in the Recitals.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE, the NYSE MKT, or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Articles of Amendment,
the Escrow Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

“Underlying Shares” has the meaning set forth in the Recitals.

ARTICLE 2:

PURCHASE AND SALE

2.1      Closing.

(a)        Purchase of Preferred Shares.    Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, the number of Preferred Shares set forth below such
Purchaser’s name on the signature page of this Agreement at a per Preferred
Share price equal to the Purchase Price. Notwithstanding the above, no Purchaser
shall be obligated to purchase any Preferred Shares to the extent such purchase
(assuming conversion of the Preferred Shares) would result in such Purchaser,
together with its Affiliates and any other Persons with which it is acting in
concert or whose holdings would otherwise be required to be aggregated with such
Purchaser’s holdings for purposes of the BHCA or the Change in Bank Control Act
(“CIBCA”), directly or indirectly collectively owning or controlling (or being
deemed to own or control) shares of Common Stock exceeding (i) 9.9% of the
number of shares of Common Stock issued and outstanding or (ii) 14.0% of the
aggregate number of shares of Common Stock and Non-Voting Common Stock issued
and outstanding.

 

6



--------------------------------------------------------------------------------

(b)      Escrow.  On or prior to 10:00 a.m. New York City time on the Closing
Date, (i) each Purchaser has (A) deposited the Subscription Amount with SunTrust
Bank as Escrow Agent (the “Escrow Agent”), pursuant to that certain Escrow
Agreement (in the form attached hereto as Exhibit H) between the Company and
Escrow Agent (as it may be amended or otherwise modified from time to time, the
“Escrow Agreement”), and (ii) the Company has issued instructions to the
Transfer Agent authorizing the issuance in certificated form of the number of
Preferred Shares specified on such Purchaser’s signature page hereto (the “Stock
Certificates”), or as otherwise set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto concurrent with the Escrow Agent’s release of the
Subscription Amount to the Company pursuant to the Escrow Agreement.

(c)      Closing Date.

(i)          The Closing of the purchase and sale of the Preferred Shares shall
take place at 10:00 a.m., New York City time, at the offices of Company Counsel,
on the Closing Date or remotely by facsimile transmission or other electronic
means or at such other time or location as the parties may mutually agree, but
not later than the Outside Date. The “Closing” means the release of funds and
issuance by the Company of Preferred Shares as contemplated hereby, all of which
shall be deemed to have happened concurrently.

(ii)          Pursuant to the terms of the Escrow Agreement, on the Closing
Date, the Escrow Agent shall release the Subscription Amount to the Company and
the Transfer Agent shall issue the Preferred Shares to each Purchaser as
provided in the instructions referred to in paragraph (b) above.

2.2      Closing Deliveries.

(a)      On or prior to the Closing, the Company shall issue, deliver or cause
to be delivered to each Purchaser (unless otherwise indicated) the following
(the “Company Deliverables”):

(i)           this Agreement, duly executed by the Company;

(ii)          the Company shall cause the Transfer Agent to issue, in book-entry
form the number of Preferred Shares specified on such Purchaser’s signature page
hereto (or, if the Company and such Purchaser shall have agreed, as indicated on
such Purchaser’s signature pages hereto, that such Purchaser will receive Stock
Certificates for their Preferred Shares, then the Company shall instead instruct
the Transfer Agent to issue such specified Stock Certificates registered in the
name of such Purchaser or as otherwise set forth on the Stock Certificate
Questionnaire);

(iii)          a legal opinion of Company’s Counsel, dated as of the Closing
Date and in the form attached hereto as Exhibit D executed by such counsel and
addressed to the Purchasers;

(iv)          the Registration Rights Agreement, duly executed by the Company
(which shall be delivered on the date hereof);

 

7



--------------------------------------------------------------------------------

(v)         the Escrow Agreement duly executed by the Company and the Escrow
Agent (which shall be delivered on the date hereof);

(vi)        a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current version of the Articles
of Incorporation, as amended, and by-laws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company; and

(vii)      the Compliance Certificate referred to in Section 5.l(f).

(b)        Each Purchaser shall deliver or cause to be delivered to the Company
or the Escrow Agent, as applicable, on or prior to the Closing Date, the
following (the “Purchaser Deliverables”):

(i)         this Agreement, duly executed by such Purchaser;

(ii)        the Registration Rights Agreement, duly executed by such Purchaser;

(iii)       a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits C-1 and C-2 ,
respectively; and

(iv)       its Subscription Amount, in United States dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer to the Escrow Account in accordance with
the Escrow Agent’s written instructions.

ARTICLE 3:

REPRESENTATIONS AND WARRANTIES

3.1      Representations and Warranties of the Company.    The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:

(a)        Subsidiaries.    The Company has no direct or indirect Subsidiaries
other than as set forth in Exhibit G. The Company owns, directly or indirectly,
all of the capital stock (except for any preferred securities issued by
Subsidiaries that are trusts) or comparable equity interests of each Subsidiary
free and clear of any and all Liens, and all the issued and outstanding shares
of capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable (to the extent such concept is
applicable to an equity interest of a Subsidiary) and free of preemptive and
similar rights to subscribe for or purchase securities. No equity security of
any Subsidiary is or may be required to be issued by reason of any option,
warrant, script, preemptive right, right to subscribe to, gross-up right, call
or commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Subsidiary, and there are
no contracts, commitments, understandings or arrangements by which any
Subsidiary is bound to issue additional shares of its capital stock, or any

 

8



--------------------------------------------------------------------------------

option, warrant or right to purchase or acquire any additional shares of its
capital stock. Except in respect of the Subsidiaries, the Company does not
beneficially own, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. The Company
beneficially owns all of the outstanding capital securities and has sole Control
of the Yadkin Valley Bank and Trust Company (the “Bank”).

(b)        Organization and Qualification.    The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X)
(“Significant Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Significant Subsidiary is in violation of any of the provisions of its
respective articles or certificate of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the “BHCA”). The
Bank’s deposit accounts are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid when due (after giving effect to any applicable extensions). The Company
and each of its Significant Subsidiaries have conducted their respective
businesses in compliance with all applicable federal, state and foreign laws,
orders, judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.

(c)        Authorization: Enforcement: Validity.    The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Preferred Shares in accordance with
the terms hereof and, subject to the Shareholder Approvals, to issue the
Underlying Shares in accordance with the Articles of Amendment. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Preferred
Shares and the Underlying Shares) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its shareholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. There are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s shareholders.

 

9



--------------------------------------------------------------------------------

(d)        No Conflicts.    The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Preferred Shares and the Underlying
Shares) do not and will not (i) conflict with or violate any provisions of the
Company’s or any Subsidiary’s articles or certificate of incorporation, bylaws
or otherwise result in a violation of the organizational documents of the
Company or any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Significant Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming, without investigation, the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the investment by Purchasers in the Preferred Shares nor
the issuance of Common Stock upon the conversion of the Preferred Stock triggers
any change of control provisions of any Material Contract.

(e)        Filings, Consents and Approvals.  Except for the prior written
approval from the Company’s primary federal regulator to pay dividends on the
Preferred Shares as further described in Section 3.1(ll), neither the Company
nor any of its Subsidiaries is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self regulatory organization (including the Principal
Trading Market) or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Preferred Shares and the Underlying Shares),
other than (i) obtaining the Shareholder Approvals, (ii) the filing of each of
the Articles of Amendment with the Secretary of State, (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (iv) filings required by
applicable state securities laws, (v) the filing of a Notice of Exempt Offering
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (vi) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Underlying Shares and
the listing of the Underlying Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby, (vii) the filings required
in accordance with Section 4.6 of this Agreement and (viii) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required  Approvals”).

(f)        Issuance of the Preferred Shares.    The issuance of the Preferred
Shares has been duly authorized and the Preferred Shares, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, shall not subject the holders thereof to
personal liability and shall not be subject to preemptive or similar rights. The
issuance of the Underlying Shares has been duly authorized and the Underlying
Shares, when issued in accordance with the terms of the applicable Articles of

 

10



--------------------------------------------------------------------------------

Amendment, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.

(g)        Capitalization.    The authorized capital stock of the Company
consists of (i) 50,000,000 shares of common stock and (ii) 1,000,000 shares of
preferred stock of which 45,000 shares were designated as Preferred Stock,
36,000 shares were designated as Series T Preferred Stock, and 13,312 shares
were designated as Series T-ACB Preferred Stock. The number of shares and type
of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) has been
set forth in the SEC Reports and has changed since the date of such SEC Reports
only due to stock grants or other equity awards or stock option and warrant
exercises that do not, individually or in the aggregate, have a material effect
on the issued and outstanding capital stock, options and other securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance in
all material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as specified in the outstanding warrants issued to the United States
Department of the Treasury to purchase 659,524 shares of common stock and, other
than with respect to subsections (iv) and (vii) below, the SEC Reports: (i) no
shares of the Company’s outstanding capital stock are subject to preemptive
rights or any other similar rights; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or a Significant
Subsidiary, or contracts, commitments, understandings or arrangements by which
the Company or a Significant Subsidiary is or may become bound to issue
additional shares of capital stock of the Company or a Significant Subsidiary or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or a
Significant Subsidiary, other than those issued or granted pursuant to Material
Contracts or equity or incentive plans or arrangements described in the SEC
Reports; (iii) there are no material outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or a Significant Subsidiary or by which
the Company or Significant Subsidiary is bound; (iv) except for the Registration
Rights Agreement and the agreements set forth on Exhibit I hereto, there are no
agreements or arrangements under which the Company or a Significant Subsidiary
is obligated to register the sale of any of its securities under the Securities
Act; (v) there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or a
Significant Subsidiary is or may become bound to redeem a security of the
Company or a Significant Subsidiary; (vi) neither the Company nor any
Significant Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (vii) neither the
Company nor any Significant Subsidiary has liabilities or obligations required
to be disclosed in the SEC Reports but not so disclosed in the SEC Reports,
which, individually or in the aggregate, will have or would reasonably be
expected to have a Material Adverse Effect. There are no securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. On or about the date of
this Agreement, the Company is executing a separate share exchange agreement for
the exchange of shares of the Company’s Series T Preferred Stock and shares of
the Company’s Series T-ACB Preferred Stock into an aggregate of 5,159,943 shares
of the Common Stock and 1,965,000 share of Non-Voting Common Stock.

 

11



--------------------------------------------------------------------------------

(h)        SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section l3(a) or 15(d) thereof, since January 1, 2010
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The SEC Reports,
including the documents incorporated by reference in each of them, each
contained substantially all of the information required to be included in it. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

(i)        Financial Statements.    The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

(j)        Tax Matters.  The Company and each of its Subsidiaries has (i) filed
all material foreign, U.S. federal, state and local tax returns, information
returns and similar reports that are required to be filed, and all such tax
returns are true, correct and complete in all material respects, and (ii) paid
all material taxes required to be paid by it and any other material assessment,
fine or penalty levied against it other than taxes (x) currently payable without
penalty or interest, or (y) being contested in good faith by appropriate
proceedings. None of the issuances of the Securities pursuant to this Agreement,
together with any issuances of the Common Stock or the Non-Voting Common Stock
in connection with the TARP Exchange, should cause the Company to undergo an
“ownership change” for purposes of Section 382 of the Code. The Company has
received an opinion from the Company’s outside tax counsel and a letter from the
Company’s independent accounting firm in connection with the preceding
representation.

(k)        Valuation Allowance.  The Company has determined that no deferred tax
asset valuation allowance was necessary as of September 30, 2012, and should not
be necessary thereafter, as a result of the issuances of the Securities pursuant
to this Agreement, together with any issuances of Common Stock and Non-Voting
Common Stock in connection with the TARP Exchange, and the currently anticipated
loss from the contemplated classified asset disposition as reflected in the
draft Company’s Form 10-Q for the quarter ended September 30, 2012 provided to
Purchasers. Such valuation allowance determination has been determined in
accordance with GAAP applied on a consistent basis during the periods
involved. The Company has received a letter from its independent accounting firm
confirming that such independent accounting firm has reviewed the Company’s
determination that no

 

12



--------------------------------------------------------------------------------

deferred tax asset valuation allowance was necessary as of September 30, 2012,
and should not be necessary thereafter, as a result of the issuance of the
Securities pursuant to this Agreement, together with any issuance of Common
Stock and Non-Voting Common Stock in connection with the TARP Exchange, and the
currently anticipated loss from the contemplated asset disposition, and does not
disagree with the Company’s determination and will not require the Company to
establish a deferred tax asset valuation allowance unless required by a
regulatory authority.

(l)        Material Changes.    Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company option plans
or equity based plans disclosed in the SEC Reports, and (vi) there has not been
any material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

(m)       Environmental Matters.  Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or (iii) is subject to any claim relating to any Environmental Laws; in
each case, which violation, contamination, liability or claim has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and there is no pending or , to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

(n)        Litigation.    There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents, the issuance of the Preferred Shares, or the conversion of the
Preferred Shares into the applicable Underlying Shares or (ii) is reasonably
likely to have a Material Adverse Effect, individually or in the aggregate, if
there were an unfavorable decision. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge there is not pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act. There are no outstanding
orders, judgments,

 

13



--------------------------------------------------------------------------------

injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any executive officers or directors of
the Company in their capacities as such, which individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(o)        Employment Matters.  No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Significant Subsidiary which would have or reasonably be expected to have a
Material Adverse Effect. To the Company’s Knowledge, no executive officer is, or
is now reasonably expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of a third party, and to the Company’s
Knowledge, the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters. The Company and each of its Significant Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(p)        Compliance.  Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its Subsidiaries or their
respective properties or assets, or (iii) is in violation of, or in receipt of
written notice that it is in violation of, any statute, rule, regulation, policy
or guideline of any governmental authority or self regulatory organization
(including the Principal Trading Market) applicable to the Company or any of its
Subsidiaries, or which would have the effect of revoking or limiting FDIC
deposit insurance, except in each case as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(q)        Regulatory Permits.  The Company and each of its Subsidiaries possess
or have applied for all certificates, authorizations, consents and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

(r)        Title to Assets.    The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

14



--------------------------------------------------------------------------------

(s)        Patents and Trademarks.    The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no pending, or to the Company’s
Knowledge, threatened Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.

(t)        Insurance.  The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

(u)        Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(v)        Internal Control Over Financial Reporting.  The Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting was effective as of the date of the
most recent SEC Report.

(w)        Sarbanes-Oxley: Disclosure Controls.  The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

(x)        Certain Fees.  No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered

 

15



--------------------------------------------------------------------------------

into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Preferred Shares (which Placement Agent’s fees are
being paid by the Company). The Company shall indemnify, pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.

(y)        Private Placement.    Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Preferred Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market
and, upon the receipt of the Shareholder Approvals, the issuance of the
Underlying Shares in accordance with the applicable Articles of Amendment will
not contravene the rules and regulations of the Principal Trading Market.

(z)         Registration Rights.    Other than each of the Purchasers and as set
forth on Exhibit I, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

(aa)       Listing and Maintenance Requirements.    The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

(bb)      Investment Company.    Neither the Company nor any of its Subsidiaries
is required to be registered as, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and neither the Company nor any
Subsidiary sponsors any person that is such an investment company.

(cc)       Unlawful Payments.    Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Significant Subsidiaries: (a) directly
or indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any direct or indirect unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or (d) made
any other unlawful bribe, rebate, payoff, influence payment, kickback or other
material unlawful payment to any foreign or domestic government official or
employee.

(dd)      Application of Takeover Protections: Rights Agreements.    The Company
has not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial

 

16



--------------------------------------------------------------------------------

ownership of Common Stock or a change in control of the Company. The Company and
its Board of Directors have taken all necessary action, if any, in order to
render inapplicable Article 9 and Article 9A of the North Carolina Business
Corporation Act or any other control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s Articles of Incorporation,
including Article VII thereof, or other organizational documents or the laws of
North Carolina or otherwise which is or could become applicable to any Purchaser
solely as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Purchaser’s ownership of the Securities.

(ee)     Disclosure.    The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf has provided, including the Placement Agent, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information and the Company’s financial results related to the third
quarter of fiscal year 2012, all of which will be disclosed by the Company in
the Press Release as contemplated by Section 4.6 hereof. The Company understands
and confirms that each of the Purchasers will rely on the representations in
this Section 3.1(dd) in effecting transactions in securities of the Company. No
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed, except for the announcement of
this Agreement and related transactions and/or as may otherwise be disclosed on
the Press Release issued pursuant to Section 4.6.

(ff)      Off Balance Sheet Arrangements.    There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.

(gg)    Acknowledgment Regarding Purchasers’ Purchase of Preferred
Shares.    The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Preferred Shares.

(hh)    Absence of Manipulation.    The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

(ii)      OFAC.    Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

17



--------------------------------------------------------------------------------

(jj)         Money Laundering Laws.    The operations of each of the Company and
any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

(kk)       Reports, Registrations and Statements.    Since December 31, 2009,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the FRB, the NCCOB and the FDIC and any other applicable
federal or state securities or banking authorities, except where the failure to
file any such report, registration or statement would not have or reasonably be
expected to have a Material Adverse Effect. All such reports and statements
filed with any such regulatory body or authority are collectively referred to
herein as the “Company Reports.” All such Company Reports were filed on a timely
basis or the Company or the applicable Subsidiary, as applicable, received a
valid extension of such time of filing and has filed any such Company Reports
prior to the expiration of any such extension. As of their respective dates, the
Company Reports complied in all material respects with all the rules and
regulations promulgated by the FRB, the NCCOB and the FDIC and any other
applicable foreign, federal or state securities or banking authorities, as the
case may be.

(ll)         Regulatory Capitalization.    As of September 30, 2012, the Bank
meets or exceeds the standards necessary to be considered “well capitalized”
under the FDIC’s regulatory framework for prompt corrective action.

(mm)     Agreements with Regulatory Agencies: Compliance with Certain Banking
Regulations.    Except for (a) the Company’s agreement with its primary
regulator to (x) obtain prior written approval before taking any of the
following actions: declare or pay any dividends, common or preferred, without
its prior approval; directly or indirectly take dividends or any other form of
payment representing a reduction in capital from the Bank; make any payments on
trust preferred securities; incur, increase, or guarantee any debt; purchase or
redeem any shares of its stock; (y) preserve the Company’s cash assets and not
dissipate those assets except for the benefit of the Bank, and (z) notify the
Federal Reserve prior to using any of the Company’s cash assets other than for
investment in obligations or equity of the Bank, investment in short-term,
liquid assets, or payment of the Company’s normal customary expenses and (b) the
Bank’s agreement with its regulators to (x) obtain their prior written approval
before paying any cash dividends; (y) not extend, directly or indirectly, any
additional credit to or for the benefit of any borrower who is obligated in any
manner to the Bank on any extension of credit or portion thereof that has been
charged off by the Bank or classified Loss or Doubtful in any report of
examination, so long as such credit remains uncollected; and (z) make no
additional advances to any borrower whose loan or line of credit has been
adversely classified Substandard in any report of examination without the prior
approval of a majority of the Board of Directors of the Bank, neither the
Company nor any Subsidiary is subject to any cease-and-desist or other similar
order or enforcement action issued by, or is a party to any written agreement,
consent agreement or memorandum of understanding with, or is a party to any
commitment letter or similar undertaking to, or is subject to any capital
directive by, or since December 31, 2008, has adopted any board resolutions at
the request of, any governmental entity (including, without limitation, the
Federal Reserve or the FDIC) that currently

 

18



--------------------------------------------------------------------------------

restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2010 by
any governmental entity that it intends to issue, initiate, order, or request
any such Regulatory Agreement.

The Company has no knowledge of any facts and circumstances, and has no reason
to believe that any facts or circumstances exist, that would cause its
Subsidiary banking institutions: (i) to be deemed not to be in satisfactory
compliance with the Community Reinvestment Act (“CRA”) and the regulations
promulgated thereunder or to be assigned a CRA rating by federal or state
banking regulators of lower than “satisfactory”; (ii) to be operating in
violation, in any material respect, of the Bank Secrecy Act, the Patriot Act,
any order issued with respect to anti-money laundering by OFAC, or any other
anti-money laundering statute, rule or regulation; or (iii) not to be in
satisfactory compliance, in any material respect, with all applicable privacy of
customer information requirements contained in any applicable federal and state
privacy laws and regulations as well as the provisions of all information
security programs adopted by the Subsidiary.

(nn)    No General Solicitation or General Advertising.    Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Preferred Shares.

(oo)    Risk Management Instruments.    Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2011,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor the Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

(pp)    ERISA.    The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, to the Company’s Knowledge, whether by action or by failure to
act, which would cause the loss of such qualification.

(qq)    Reservation of Underlying Shares.    The Company will reserve, free of
any preemptive or similar rights of shareholders of the Company, a number of
unissued shares of Common Stock, sufficient to issue and deliver the Underlying
Shares into which the Preferred Shares are convertible upon the Shareholder
Approvals.

 

19



--------------------------------------------------------------------------------

(rr)      Shell Company Status.    The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

(ss)     Registration Eligibility.    The Company is eligible to register the
resale of the Securities by the Purchasers using Form S-3 promulgated under the
Securities Act.

(tt)      No Additional Agreements.    Except with respect to closing mechanics,
the Company has no other agreements or understandings (including, without
limitation, side letters) with any Purchaser to purchase Preferred Shares on
terms that are different from those set forth herein.

3.2      Representations and Warranties of the Purchasers.    Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
Closing Date to the Company as follows:

(a)      Organization: Authority.  (1) If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. If such Purchaser is an entity, each of this Agreement, the
Registration Rights Agreement and the Escrow Agreement has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. (2) If such Purchaser is not
an entity, the execution, delivery and performance by such Purchaser of the
applicable Transaction Documents and the transactions contemplated hereby and
thereby have been duly authorized, and no further consent or authorization in
connection therewith is required by the Purchaser. Each of the applicable
Transaction Documents has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

(b)      No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement, the Registration Rights Agreement and the Escrow
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any

 

20



--------------------------------------------------------------------------------

law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Purchaser, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

(c)      Investment Intent.    Such Purchaser understands that the Preferred
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Preferred Shares as principal for its own account and not with a view to, or for
distributing or reselling such Preferred Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided, that by
making the representations herein, other than as set forth herein, such
Purchaser does not agree to hold any of the Preferred Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Preferred Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Preferred Shares hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any Person or entity.

(d)     Purchaser Status.  At the time such Purchaser was offered the Preferred
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
C-1.

(e)      Reliance.  The Company and the Placement Agent (on behalf of its
client) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (A) any regulatory
authority having jurisdiction over the Company and its affiliates and (B) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject, provided
that the Company provides the Purchaser with prior written notice of such
disclosure.

(f)      General Solicitation.  Purchaser: (i) became aware of the offering of
the Preferred Shares, and the Preferred Shares were offered to Purchaser, solely
by direct contact between Purchaser and the Company or the Placement Agent, and
not by any other means, including any form of “general solicitation” or “general
advertising” (as such terms are used in Regulation D promulgated under the
Securities Act and interpreted by the Commission); (ii) reached its decision to
invest in the Company independently from any other Purchaser; (iii) has entered
into no agreements with shareholders of the Company or other subscribers for the
purpose of controlling the Company or any of its subsidiaries; and (iv) has
entered into no agreements with shareholders of the Company or other subscribers
regarding voting or transferring Purchaser’s interest in the Company.

(g)      Direct Purchase.    Purchaser is purchasing Preferred Shares directly
from the Company and not from the Placement Agent. The Placement Agent has not
made any representations, declarations or warranties to Purchaser, express or
implied, regarding the Preferred Shares, the Company or the Company’s offering
of the Preferred Shares, and the Placement Agent has not offered to sell, or
solicited an offer to buy, any of the Preferred Shares that Purchaser proposes
to acquire from the Company hereunder.

 

21



--------------------------------------------------------------------------------

(h)      Experience and Financial Capability of Such Purchaser.  Such Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Preferred Shares, and has so evaluated the merits and risks of such investment.
Such Purchaser has available funds necessary to consummate the Closing on the
terms and conditions contemplated by this Agreement and is able to bear the
economic risk of an investment in the Preferred Shares.

(i)       Access to Information.  Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Preferred Shares and the merits and
risks of investing in the Preferred Shares and any such questions have been
answered to such Purchaser’s reasonable satisfaction; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment; and (iv) the opportunity to ask
questions of management and any such questions have been answered to such
Purchaser’s reasonable satisfaction. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Preferred Shares.
Purchaser acknowledges that neither the Company nor the Placement Agent has made
any representation, express or implied, with respect to the accuracy,
completeness or adequacy of any available information except, with respect to
the Company, as expressly set forth in the SEC Reports or to the extent such
information is covered by the representations and warranties of the Company
contained in Section 3.1.

(j)       Brokers and Finders.  To its knowledge, no Person will have, as a
result of the transactions contemplated by the Transaction Documents, any valid
right, interest or claim against or upon Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.

(k)       Independent Investment Decision.  Such Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares pursuant to
the Transaction Documents, and such Purchaser confirms that it has not relied on
the advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Preferred Shares constitutes legal,
regulatory, tax or investment advice. Such Purchaser has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the Preferred Shares. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Securities and such Purchaser has not
relied on any statement, representation or warranty including any business or
legal advice of the Placement Agent or any of either of its agents, counselor
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

 

22



--------------------------------------------------------------------------------

(l)         ERISA.  (i) If Purchaser is, or is acting on behalf of, an ERISA
Entity (as defined below), Purchaser represents and warrants that on the date
hereof;

(A)       The decision to invest assets of the ERISA Entity in the Preferred
Shares was made by fiduciaries independent of the Company or its affiliates,
which fiduciaries are duly authorized to make such investment decisions and who
have not relied on any advice or recommendations of the Company or its
affiliates;

(B)        Neither the Company nor any of its agents, representatives or
affiliates have exercised any discretionary authority or control with respect to
the ERISA Entity’s investment in the Preferred Shares;

(C)        The purchase and holding of the Preferred Shares will not constitute
a nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

(D)       The terms of the Transaction Documents comply with the instruments and
applicable laws governing such ERISA Entity.

(ii)         For the purpose of this paragraph, the term “ERISA Entity” will
mean (A) an “employee benefit plan” within the meaning of Section 3(3) of ERISA
subject to Title I of ERISA, (B) a “plan” within the meaning of
Section 4975(e)(1) of the Code and (C) any person whose assets are deemed to be
“plan assets” within the meaning of ERISA Section 3(42) and 29 C.F.R. §
2510.3-101 or otherwise under ERISA.

(m)        Reliance on Exemptions.    Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Preferred Shares.

(n)         No Governmental Review.    Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Purchaser understands that the Securities are not savings accounts,
deposits or other obligations of any bank and are not insured by the FDIC,
including the FDIC’s Deposit Insurance Fund, or any other governmental agency.

(o)         Consents.    Assuming the accuracy of the representations and
warranties of the Company and the other parties to the Transaction Documents,
other than passivity and anti-association commitments that may be requested by
the Federal Reserve, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental entity or authority or
any other person or entity in respect of any law or regulation is necessary or
required, and no lapse of a waiting period under law applicable to such
Purchaser is necessary or required, in each case in connection with the
execution, delivery or performance by such Purchaser of this Agreement or the
purchase of the Preferred Shares contemplated hereby.

(p)         Residency.    Such Purchaser’s residence (if an individual) or
office in which its investment decision with respect to the Preferred Shares was
made (if an entity) are located at the address immediately below such
Purchaser’s name on its signature page hereto.

 

23



--------------------------------------------------------------------------------

(q)        Regulatory Matters.    Purchaser understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHCA, and is
subject to regulation by the FRB; (ii) acquisitions of interests in bank holding
companies are subject to the BHCA and the CIBCA and may be reviewed by the FRB
to determine the circumstances under which such acquisitions of interests will
result in Purchaser becoming subject to the BHCA or subject to the prior notice
requirements of the CIBCA. Assuming the accuracy of the representations and
warranties of the Company contained herein, Purchaser represents that neither it
nor its Affiliates will, as a result of the transactions contemplated herein, be
deemed to (i) own or control 10% or more of any class of voting securities of
the Company or (ii) otherwise control the Company for purposes of the BHCA or
CIBCA. Purchaser is not participating and has not participated with any other
investor in the offering of the Preferred Shares in any joint activity or
parallel action towards a common goal between or among such investors of
acquiring control of the Company.

(r)         Trading.    Purchaser acknowledges that there is no trading market
for the Preferred Stock, and no such market is expected to develop.

(s)         OFAC and Anti-Money Laundering.    The Purchaser understands,
acknowledges, represents and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by the Office of Foreign Assets
Control, the Financial Crimes Enforcement Network or any other U.S. governmental
entity (“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled
by, under common control with, or acting on behalf of any person that is the
target of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank”
and is not acting on behalf of a “foreign shell bank” under applicable
anti-money laundering laws and regulations; (iv) the Purchaser’s entry into this
Agreement or consummation of the transactions contemplated hereby will not
contravene U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations; (v) the Purchaser will promptly provide to any regulatory or law
enforcement authority such information or documentation as may be required to
comply with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations; and (vi) the Company may provide to any regulatory or law
enforcement authority information or documentation regarding, or provided by,
the Purchaser for the purposes of complying with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations.

(t)         No Outside Discussion of Offering.    Purchaser has not discussed
the Offering with any other party or potential investors (other than the
Company, Placement Agent, any other Purchaser and Purchaser’s authorized
representatives), except as expressly permitted under the terms of this
Agreement or except as expressly permitted under the terms of the
confidentiality agreement between Purchaser and the Company.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article 3 and the Transaction Documents.

ARTICLE 4:

OTHER AGREEMENTS OF THE PARTIES

4.1      Transfer Restrictions.

(a)        Compliance with Laws.    Notwithstanding any other provision of this
Article 4, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration

 

24



--------------------------------------------------------------------------------

statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, and in compliance with any
applicable state, federal or foreign securities laws. In connection with any
transfer of the Securities other than (i) pursuant to an effective registration
statement, (ii) to the Company or (iii) pursuant to Rule 144 (provided that the
transferor provides the Company with reasonable assurances (in the form of a
seller representation letter and, if applicable, a broker representation letter)
that such securities may be sold pursuant to such rule), the Company may require
the transferor thereof to provide to the Company and the Transfer Agent, at the
transferor’s expense, an opinion of counsel selected by the transferor and
reasonably acceptable to the Company and the Transfer Agent, the form and
substance of which opinion shall be reasonably satisfactory to the Company and
the Transfer Agent, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal opinion, any transfer of the Securities by any Purchaser to an Affiliate
of such Purchaser, provided that the transferee certifies to the Company that it
is an “accredited investor” as defined in Rule 501(a) under the Securities Act,
and provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities. As a condition of transfer
(other than pursuant to clauses (i), (ii) or (iii) of the preceding sentence),
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

(b)        Legends.  Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA

 

25



--------------------------------------------------------------------------------

FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES IF THE PLEDGEE AGREES IN WRITING TO BE BOUND BY THE TRANSFER
RESTRICTIONS TO WHICH THE PLEDGOR IS SUBJECT.

(c)        Removal of Legends.    The restrictive legend set forth in
Section 4.1(b) above shall be removed and the Company shall issue a certificate
without such restrictive legend or any other restrictive legend to the holder of
the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are sold or transferred pursuant to (A) Rule 144 or (B) pursuant to
an effective registration statement filed under the Securities Act, or (ii) such
Securities are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date (as defined in the Registration Rights Agreement) or (ii) Rule
144 becoming available for the resale of Securities, without the requirement for
the Company to be in compliance with the current public information required
under 144(c)(1) (or Rule 144(i)(2), if applicable) as to the Securities and
without volume or manner-of-sale restrictions, the Company shall instruct the
Transfer Agent to remove the legend from the Securities and shall cause its
counsel to issue any legend removal opinion required by the Transfer Agent. Any
fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of a legended certificate or instrument representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), (such third Trading Day, the
“Legend Removal Date”) deliver or cause to be delivered to such Purchaser a
certificate or instrument (as the case may be) representing such Securities that
is free from all restrictive legends. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 4.1(c). Certificates for
Securities free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser.

(d)        Acknowledgement.       Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Securities or any interest therein without complying
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder. Except as otherwise provided below, while the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the Securities in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available or unless the Securities are sold pursuant to
Rule 144. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
registration statement registering the resale of the Securities is not effective
or that the prospectus included in such registration statement no longer
complies with the requirements of Section 10 of the Securities Act, such
Purchaser will refrain from selling such Securities until such time as such
Purchaser is notified by the Company that such registration statement is
effective or such prospectus is compliant with Section 10 of the Exchange Act,
unless such Purchaser is able to, and does, sell such Securities pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act.

 

26



--------------------------------------------------------------------------------

4.2        Acknowledgment of Dilution.    The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

4.3        Furnishing of Information.  In order to enable the Purchasers to sell
the Securities under Rule 144 of the Securities Act, until the date that the
Purchaser may sell all of its Securities without restriction or limitation under
Rule 144 (including without limitation the requirement to be in compliance with
Rule 144(c)(1)), but not for a period exceeding one year from the Closing, the
Company shall maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such one year period, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchasers and make publicly
available the information described in Rule 144(c)(2), if the provision of such
information will allow resales of the Securities pursuant to Rule 144.

4.4        Form D and Blue Sky.  The Company agrees to timely file a Form D with
respect to the Preferred Shares as required under Regulation D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Preferred Shares for sale to the Purchasers at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Preferred Shares required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date.

4.5        No Integration.    The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers.

4.6        Securities Laws Disclosure: Publicity.  On or before 9:00 a.m., New
York City time, on the second (2nd) Trading Day immediately following the date
of this Agreement, the Company shall issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing among other things (i) the material terms of the transactions
contemplated hereby, including, without limitation, the issuance of the
Preferred Shares, (ii) the Company’s financial results related to the third
quarter of fiscal year 2012, (iii) the currently anticipated loss from the
contemplated classified asset disposition as reflected in the draft Company’s
Form 10-Q for the quarter ended September 30, 2012 provided to Purchasers,
(iv) the material terms of the TARP Exchange and (v) any other material,
nonpublic information that the Company may have provided any Purchaser at any
time prior to the issuance of the Press Release. On or before 5:30 p.m., New
York City time, on the fourth Trading Day following the date of this Agreement,
the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K, the Press Release, the material Transaction
Documents (including, without limitation, this Agreement, the Registration
Rights Agreement and the Articles of Amendment), the use of proceeds and the
execution of a securities purchase agreement from certain other investors and
such

 

27



--------------------------------------------------------------------------------

other disclosures and filings as may be required by the federal securities laws.
On or before 5:30 p.m., New York City time, on the fourth Trading Day
immediately following the Closing Date, the Company will file a Current Report
on Form 8-K with the Commission disclosing the funding and closing of the
offering and, to the extent necessary, updating the previously filed Current
Report on Form 8-K (and to the extent not previously filed, including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement, the Registration Rights
Agreement and the Articles of Amendment) and such other disclosures and filings
as may be required by the federal securities laws. To the extent that the
potential transactions contemplated hereby are publicly disclosed prior to
Closing and this Agreement terminates prior to Closing, the Company shall
publicly disclose, on or before 9:00 a.m., New York City time, on the Trading
Day immediately following such termination, the termination of the transactions
contemplated hereby. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser  or any Affiliate or investment
adviser of any Purchaser, or include the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser in any press release or filing with the
Commission (other than the Registration Statement) or Trading Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents with the Commission, (ii) to the extent such disclosure is required by
law, at the request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company, any Subsidiary
or any of their respective officers, directors or employees or the Placement
Agent. Each Purchaser, severally and not jointly with other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in this
Section 4.6, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

4.7      Non-Public Information.  Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

4.8      Indemnification.

(a)        Indemnification of Purchasers.    In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees, agents and investment advisers (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners, employees or investment advisers (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Indemnified Person may suffer or
incur as a result of (i) any breach of any of the representations,

 

28



--------------------------------------------------------------------------------

warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action instituted against a
Indemnified Person in any capacity, or any of them or their respective
affiliates, by any shareholder of the Company who is not an affiliate of such
Indemnified Person, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Indemnified Person under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Person’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnified
Person in this Agreement or in the other Transaction Documents or attributable
to the gross negligence or willful misconduct on the part of such Indemnified
Person.

(b)        Conduct of Indemnification Proceedings.      Promptly after receipt
by any Indemnified Person of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Indemnified Person so to notify the Company shall not relieve the Company of
its obligations hereunder except to the extent that the Company is actually and
materially and adversely prejudiced by such failure to notify (as determined by
a court of competent jurisdiction, which determination is not subject to appeal
or further review). In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; (ii) the Company shall have failed promptly to assume the defense of
such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them; provided, that the Indemnifying Party shall not be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Parties. The Company shall not be liable for any settlement of
any proceeding affected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

4.9      Listing of Common Stock.    The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NASDAQ Global Select
Market and maintain the listing of the Common Stock on the NASDAQ.

4.10    Use of Proceeds.    The Company intends to use the net proceeds from the
sale of the Preferred Shares hereunder for general corporate purposes, including
the contribution of at least $35.0 million of the net proceeds to the Bank.

4.11    Shareholders’ Meeting.  The Company shall call a special meeting of its
shareholders, to be held as promptly as practicable following the Closing, but
in no event later than 75 days after the Closing, to vote on proposals (the
“Shareholder Proposals”) to (i) approve the issuance of the Underlying Shares
upon conversion of the Preferred Shares into Common Stock, the issuance of the
Common Stock and Non-Voting Common Stock upon the exchange of the Series T
Preferred Stock and

 

29



--------------------------------------------------------------------------------

Series T-ACB Preferred Stock in the TARP Exchange and the issuance of the Common
Stock upon conversion of the Non-Voting Common Stock issued in the TARP Exchange
for purposes of NASDAQ Listing Rule 5635, (ii) amend the Articles of
Incorporation to authorize the class of Non-Voting Common Stock in accordance
with the Common Stock Articles of Amendment, and (iii) if necessary, amend the
Articles of Incorporation to increase the number of authorized shares of Common
Stock to at least such number as shall be sufficient to permit the full
conversion of the Preferred Shares, the TARP Exchange, and the full conversion
of the Non-Voting Common Stock (such approval of the Shareholder Proposals,
“Shareholder Approvals”). The Board of Directors of the Company shall recommend
to the Company’s shareholders that such shareholders vote in favor of the
Shareholder Proposals. In connection with such meeting, the Company shall
promptly prepare and file (but in no event more than 15 Business Days after the
Closing Date) with the Commission a preliminary proxy statement, shall use its
reasonable best efforts to respond to any comments of the Commission or its
staff and to cause a definitive proxy statement related to such shareholders’
meeting to be mailed to the Company’s shareholders not more than 10 Business
Days after clearance thereof by the Commission, and shall use its reasonable
best efforts to solicit proxies for such Shareholder Approvals. If at any time
prior to such shareholders’ meeting there shall occur any event that is required
to be set forth in an amendment or supplement to the proxy statement, the
Company shall as promptly as practicable prepare and mail to its shareholders
such an amendment or supplement. In the event that Shareholder Approvals are not
obtained at such special shareholders’ meeting, the Company shall include a
proposal to approve (and the Board of Directors shall recommend approval of)
such proposal at a meeting of its shareholders to be held no less than once in
each subsequent six-month period beginning on the date of such special
shareholders’ meeting until such approval is obtained.

4.12        Limitation on Beneficial Ownership.  No Purchaser will be entitled
to purchase a number of Preferred Shares that would result in such Purchaser,
together with its Affiliates and any other Persons with which it is acting in
concert or whose holdings would otherwise be required to be aggregated with such
Purchaser’s holdings for purposes of the BHCA or the CIBCA, becoming, directly
or indirectly (assuming conversion of the Preferred Shares), collectively, the
beneficial owner (as determined under Rule 13d-3 under the Exchange Act) of more
than (i) 9.9% of the number of shares of Common Stock issued and outstanding or
(ii) 14.0% of the aggregate number of shares of Common Stock and Non-Voting
Common Stock issued and outstanding.

4.13        Conduct of Business.  From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and will not take or omit to take any action that would constitute a
breach of Section 3.1(k).

4.14        Avoidance of Control.  Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion), that would cause (a) such

 

30



--------------------------------------------------------------------------------

Purchaser’s or any other Person’s equity of the Company (together with equity
owned by such Purchaser’s or other Person’s Affiliates (as such term is used
under the BHCA)) to exceed 33.3% of the Company’s total equity (provided that
there is no ownership or control in excess of 9.9% of any class of voting
securities of the Company by such Purchaser or any other Person, together with
their respective Affiliates, as applicable) or (b) such Purchaser’s or any other
Person’s ownership of any class of voting securities of the Company (together
with the ownership by such Purchaser’s Affiliates (as such term is used under
the BHCA) of voting securities of the Company) to exceed 9.9%, or to increase to
an amount that would constitute “control” under the BHCA, the CIBCA or any rules
or regulations promulgated thereunder (or any successor provisions) or otherwise
cause such Purchaser to “control” the Company under and for purposes of the
BHCA, the CIBCA or any rules or regulations promulgated thereunder (or any
successor provisions), in each case without the prior written consent of such
Purchaser or such Person; provided however that the Company shall not be deemed
to be in breach of this Section to the extent that it is taking actions
authorized under other Sections of this Agreement. Notwithstanding anything to
the contrary in this Agreement, no Purchaser (together with its Affiliates (as
such term is used under the BHCA)) shall have the ability to purchase more than
33.3% of the Company’s total equity or exercise any voting rights of any class
of securities in excess of 9.9% of the total outstanding voting securities of
the Company. In the event either the Company or a Purchaser breaches its
obligations under this Section 4.14 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

4.15    Most Favored Nation.  Except as disclosed or set forth herein, during
the period from the date of this Agreement through the Closing Date, neither the
Company nor its Subsidiaries shall enter into any additional, or modify any
existing, agreements with any existing or future investors in the Company or any
of its Subsidiaries that have the effect of establishing rights or otherwise
benefiting such investor in a manner more favorable in any material respect to
such investor than the rights and benefits established in favor of the
Purchasers by this Agreement, unless, in any such case, the Purchasers have been
provided with such rights and benefits.

4.16    Subscription Rights.

(a)        Sale of New Securities.  For a period beginning on the Closing Date
and ending on the third anniversary of the Closing Date, for as long as a
Purchaser (together with its Affiliates) owns Securities constituting at least
357,142 shares (as adjusted for any stock dividend, subdivision, split or
combination with respect to shares of Common Stock after the date of this
Agreement) of Common Stock (counting as shares of Common Stock owned by
Purchaser and outstanding, all shares of Common Stock into which the Preferred
Stock owned by Purchaser are convertible) (before giving effect to any issuances
triggering the provisions of this Section 4.16), if the Company at any time or
from time to time makes any public or non-public offering of any equity
(including Common Stock, preferred stock and restricted stock), or any
securities, options or debt that are convertible or exchangeable into equity or
that include an equity component (such as an “equity kicker”) (including any
hybrid security) (any such security a “New Security”), the Purchaser shall be
afforded the opportunity (provided, in the case of an offering that is not a
registered public offering, that the Purchaser satisfied any applicable
“accredited investor,” “qualified institutional buyer” or other investor
criteria applicable to such offering) to acquire from the Company for the same
price and on the same terms (except that the Purchaser may elect to receive such
securities in non-voting form) as such securities are proposed to be offered to
others, up to the amount of New Securities in the aggregate required to enable
it to maintain its proportionate Common Stock-equivalent interest in the
Company; provided that Purchaser shall not be entitled to acquire securities

 

31



--------------------------------------------------------------------------------

pursuant to this Section 4.16 if such acquisition would cause or would result in
Purchaser and its Affiliates, collectively, being deemed to own, control or have
the power to vote, for purposes of the BHCA or the CIBCA and any rules and
regulations promulgated thereunder, 10% or more of any class of “voting
securities” (as defined in the BHCA and any rules or regulations promulgated
thereunder) of the Company (it being understood, for the avoidance of doubt,
that no security shall be included in any such percentage calculation to the
extent it cannot by its terms be converted into or exercisable for voting
securities by the Purchaser or its Affiliates), or 33.3% of the Company’s total
equity, outstanding at such time. Subject to the foregoing proviso, the amount
of New Securities that the Purchaser shall be entitled to purchase in the
aggregate shall be determined by multiplying (x) the total number of such
offered shares of New Securities by (y) a fraction, the numerator of which is
the number of shares of Common Stock held by Purchaser plus the number of shares
of Common Stock represented by the Preferred Stock held by Purchaser on an as
converted basis, as of such date, and the denominator of which is the number of
shares of Common Stock then outstanding plus the number of shares of Common
Stock represented by all then outstanding shares of Preferred Stock on an as
converted basis, as of such date. Notwithstanding the foregoing, the
subscription rights set forth under this Section 4.16 shall not apply to (1) any
offering by the Company pursuant to the granting or exercise of employee stock
options or other equity incentives to employees or directors pursuant to the
Company’s stock incentive plans or the issuance of stock pursuant to any
employee stock purchase plan, in each case in the ordinary course of equity
compensation awards and to the extent approved by the Board of Directors,
(2) issuances of any securities issued as a result of a stock split, stock
dividend, reclassification or reorganization or similar event, but solely to the
extent such issuance is (A) made to all holders of Common Stock and (B) results
in an adjustment to the conversion price of the Preferred Stock, (3) issuances
of shares of Common Stock issued upon conversion of, or as a dividend on, the
Preferred Stock, (4) issuances of shares of Common Stock issued upon conversion
of the Non-Voting Common Stock, (5) issuances of shares of Common Stock issued
upon conversion of, or as a dividend on, any convertible securities of the
Company issued prior to the date hereof and (6) an offering by the Company for
consideration in connection with any bona fide, arm’s length direct or indirect
merger or acquisition. For the avoidance of doubt, to the extent that the
Company complies with its obligations pursuant to this Section 4.16 with respect
to any securities that are convertible or exchangeable into (or exercisable for)
Common Stock, the Purchaser shall not have an additional right to purchase
pursuant to this Section 4.16 additional securities as a result of the issuance
of New Securities upon the conversion, exchange or exercise of such earlier
issued securities (whether or not Purchaser exercised its right to purchase such
earlier issued securities). A Purchaser may assign the right to exercise the
subscription rights set forth in this Section 4.16 to any Affiliate or Person
who shares a common discretionary investment adviser with such Purchaser that
agrees in writing for the benefit of the Company to be bound by the terms of
this Agreement, and any such assignee shall be included in the term “Purchaser”
for purposes of this Section 4.16.

(b)        Notice.  In the event the Company proposes to offer New Securities,
it shall give the Purchaser written notice (or, if such a written notice would
be required to be filed with the Commission, oral notice) of its intention,
describing, to the extent then known, the price (or range of prices),
anticipated amount of securities, timing and other terms upon which the Company
proposes to offer the same (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed with respect to such offering) no later than five
Business Days, as the case may be, after the initial filing of a registration
statement with the Commission with respect to an underwritten public offering,
after the commencement of marketing with respect to a Rule 144A offering or
after the Company commences the marketing of any other offering; provided that
for purposes of this Section 4.16, in addition to providing notice to the
Purchaser in accordance with Section 6.3, the Company shall use its commercially
reasonable efforts to effect actual notice of the Purchaser as promptly as
practicable, including via telephone and/or electronic mail (provided that the

 

32



--------------------------------------------------------------------------------

Company shall contact only those persons listed in the “Address for Notices”
section of such Purchaser’s signature page to this Agreement and shall have no
obligation to use electronic mail if such electronic mail would be required to
be filed with the Commission). The Company may provide such notice to the
Purchaser on a confidential basis (the Purchaser shall keep the information
conveyed by notice confidential) prior to public disclosure of such offering.
The Purchaser shall have ten days from the date of receipt of such notice (or,
in the case or a “shelf takedown” from a shelf registration statement, two days
from the receipt of such notice) (such ten or two day period, as applicable, the
“Response Period”) to notify the Company in writing whether it will exercise
such subscription rights and as to the amount of New Securities the Purchaser
desires to purchase, up to the maximum amount calculated pursuant to
Section 4.16(a). Such notice shall constitute a binding commitment by the
Purchaser to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it and subject to other
customary closing conditions and provided, with respect to a registered
offering, that such notice shall not be binding unless and until the Company can
accept a binding commitment under applicable laws and regulations. The failure
of the Purchaser to respond within the Response Period shall be deemed to be a
waiver of Purchaser’s rights under this Section 4.16 only with respect to the
offering described in the applicable notice.

(c)        Purchase Mechanism.  If the Purchaser exercises its subscription
rights provided in this Section 4.16, the closing of the purchase of the New
Securities with respect to which such right has been exercised shall take place
within 30 days after the giving of notice of such exercise, which period of time
shall be extended for a maximum of 120 days in order to comply with applicable
laws and regulations (including receipt of any applicable regulatory or
shareholder approvals), except that in the case of a registered public offering
the closing shall occur in accordance with market convention. Each of the
Company and the Purchaser agrees to use its commercially reasonable efforts to
secure any regulatory or shareholder approvals or other consents, and to comply
with any law or regulation necessary in connection with the offer, sale and
purchase of such New Securities, including calling a meeting of the Company’s
shareholders to vote on any matters requiring shareholder approval in connection
with the offer, sale and purchase of such New Securities (the “Subscription
Proposals”), recommending to the Company’s shareholders that such shareholders
vote in favor of any Subscription Proposals and soliciting proxies for approval
of any Subscription Proposals.

(d)        Failure to Purchase.  In the event the Purchaser fails to exercise
its subscription rights provided in this Section 4.16 within the Response
Period, or, if so exercised, the Purchaser is unable to consummate such purchase
within the time period specified in Section 4.16(c) above for any reason, the
Company shall thereafter be entitled during the period of 60 days following the
conclusion of the applicable period to sell or enter into an agreement (pursuant
to which the sale of the New Securities covered thereby shall be consummated, if
at all, within 30 days from the date of said agreement) to sell the New
Securities not elected to be purchased pursuant to this Section 4.16 or which
the Purchaser does not or is unable to purchase, at a price and upon terms no
more favorable to purchasers of such securities than were specified in the
Company’s notice to the Purchaser. Notwithstanding the foregoing, if such sale
is subject to the receipt of any regulatory or shareholder approval or consent
or the expiration of any waiting period, the time period during which such sale
may be consummated shall be extended until the expiration of five Business Days
after all such approvals or consents have been obtained or waiting periods
expired, but in no event shall such time period exceed 120 days from the date of
the applicable agreement with respect to such sale. In the event the Company has
not sold the New Securities or entered into an agreement to sell the New
Securities within said 60-day period (or sold and issued New Securities in
accordance with the foregoing within 30 days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 120 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the Purchaser in the manner provided above.

 

33



--------------------------------------------------------------------------------

(e)        Non-Cash Consideration.    In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors; provided, however, that
such fair value as determined by the Board of Directors shall not exceed the
aggregate market price of the securities being offered as of the date the Board
of Directors authorizes the offering of such securities.

(f)        Cooperation.    The Company and Purchaser shall cooperate in good
faith to facilitate the exercise of Purchaser’s rights pursuant to this
Section 4.16, including securing any required approvals or consents.

(g)        Exception to Time Periods.    Notwithstanding the foregoing
provisions of this Section 4.16, in the event that New Securities are to be
offered or issued by the Company at the written direction of the applicable
federal banking regulator of the Company or the Bank, the Company may proceed to
complete such issuance prior to the expiration of such time periods, so long as
provision is made in such issuance such that subsequent to the time periods set
forth in Section 4.16(b) and Section 4.16(c) either (i) purchasers of such New
Securities will be obligated to transfer that portion of such New Securities to
any Purchaser properly electing to participate in such issuance pursuant to this
Section 4.16 sufficient to satisfy the terms of this Section 4.16 or (ii) the
Company shall issue an incremental amount of such New Securities to those
Purchasers properly electing to participate in such issuance pursuant to this
Section 4.16 sufficient to satisfy the terms of this Section 4.16.

ARTICLE 5:

CONDITIONS PRECEDENT TO CLOSING

5.1      Conditions Precedent to the Obligations of the Purchasers to Purchase
Preferred Shares. The obligation of each Purchaser to acquire Preferred Shares
at the Closing is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

(a)        Representations and Warranties.    The representations and warranties
of the Company contained herein shall be true and correct as of the date hereof
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

(b)        Performance.    The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

(c)        No Injunction.    No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)        Consents.    Other than the Required Approvals contemplated in
Section 3.1 (e)(i), (iii) and (v) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

34



--------------------------------------------------------------------------------

(e)       Company Deliverables.    The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(f)        Compliance Certificate.  The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1 (a) and (b) in the form attached
hereto as Exhibit F.

(g)       Articles of Amendment.    The Company shall have filed the Articles of
Amendment with the Secretary of State.

(h)       Termination.    This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 herein.

(i)        Minimum Investment Amounts.    The Company shall have received
aggregate gross proceeds from the sale of the Preferred Shares to Purchasers
hereunder of not less than $40 million on or prior to the Closing Date.

(j)        Ownership Limitations.      The sale of the Preferred Shares pursuant
to this Agreement will not cause any Purchaser, together with its Affiliates and
any other Persons with which it is acting in concert or whose holdings would
otherwise be required to be aggregated with such Purchaser’s holdings for
purposes of the BHCA or the CIBCA, to directly or indirectly (assuming
conversion of the Preferred Shares) collectively become the beneficial owner (as
determined under Rule 13d-3 under the Exchange Act) of more than (i) 9.9% of the
number of shares of Common Stock issued and outstanding or (ii)14.0% of the
aggregate number of shares of Common Stock and Non-Voting Common Stock issued
and outstanding.

(k)       No Burdensome Condition.  Since the date hereof, there shall not be
any action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or its Subsidiaries, such Purchaser (or its
Affiliates) or the transactions contemplated by this Agreement, by any bank
regulatory authority which imposes any restriction or condition on the Company
or its Subsidiaries or such Purchaser or any of its Affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by such Purchaser) which such
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
such Purchaser (or any of its Affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its reasonable discretion.

(l)        TARP Exchange Agreements.  The TARP Exchange agreements shall be in
full force and effect.

 

35



--------------------------------------------------------------------------------

(m)       NASDAQ Approval.    NASDAQ has reviewed the transactions contemplated
hereby, including but not limited to the terms of the Preferred Shares set forth
in the Articles of Amendment; NASDAQ has completed its review and has raised no
objections; and NASDAQ has raised no objections to the listing of the Common
Stock issuable upon the consummation of (i) the conversion of the Preferred
Stock and (ii) the TARP Exchange and any conversion of the Non-Voting Common
Stock that may be issued in connection therewith.

5.2      Conditions Precedent to the Obligations of the Company to sell
Preferred Shares.    The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Company:

(a)        Representations and Warranties.    The representations and warranties
made by each Purchaser in Section 3.2 hereof shall be true and correct as of the
date hereof and as of the Closing Date as though made on and as of such date,
except for representations and warranties that speak as of a specific date.

(b)        Performance.    Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

(c)        No Injunction.    No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)        Consents.    Other than the Required Approvals contemplated in
Section 3.1 (e)(i), (iii), (v) and (vi) above, the Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.

(e)        Purchasers Deliverables.    Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

(f)        Termination.    This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 herein.

(g)        NASDAQ Approval.    NASDAQ has reviewed the transactions contemplated
hereby, including but not limited to the terms of the Preferred Shares set forth
in the Articles of Amendment; NASDAQ has completed its review and has raised no
objections; and NASDAQ has raised no objections to the listing of the Common
Stock issuable upon the consummation of (i) the conversion of the Preferred
Stock and (ii) the TARP Exchange and any conversion of the Non-Voting Common
Stock that may be issued in connection therewith.

ARTICLE 6:

MISCELLANEOUS

6.1      Fees and Expenses.    The Company shall pay the reasonable legal fees
and expenses of Greenberg Traurig, LLP, counsel to certain Purchasers, incurred
by such Purchasers in connection with the transactions contemplated by the
Transaction Documents and the TARP Exchange, up to a maximum

 

36



--------------------------------------------------------------------------------

amount of $50,000 in the aggregate, which amount shall be paid directly by the
Company to Greenberg Traurig, LLP at the Closing or paid by the Company to
Greenberg Traurig, LLP upon termination of this Agreement so long as such
termination did not occur as a result of a material breach by such Purchasers of
any of their obligations hereunder (as the case may be). Except as set forth
above and elsewhere in the Transaction Documents, the parties hereto shall be
responsible for the payment of all expenses incurred by them in connection with
the preparation and negotiation of the Transaction Documents and the
consummation of the transactions contemplated hereby. The Company shall pay all
amounts owed to the Placement Agent relating to or arising out of the
transactions contemplated hereby. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.

6.2        Entire Agreement.    The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

6.3        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or confirmation of receipt of an e-mail transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

  If to the Company:    Yadkin Valley Financial Corporation      209 North
Bridge Street      Elkin, North Carolina 28621      Attention: Joseph Towell,
President and Chief Executive Officer      Fax: 704-873-8657      E-mail:
Joe.Towell@YadkinValleyBank.com   With a copy to:    Nelson, Mullins, Riley &
Scarborough, LLP      Poinsett Plaza, 9th Floor      104 South Main Street     
Greenville, SC 29601      Attn: Neil E. Grayson      Fax: (864) 232-2359     
E-mail: neil.grayson@nelsonmullins.com   If to a Purchaser:    To the address
set forth under such Purchaser’s name on the signature page hereof;

 

37



--------------------------------------------------------------------------------

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4        Amendments: Waivers: No Additional Consideration.  No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Preferred Shares.

6.5        Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6        Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

6.7        No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

6.8        Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents,
or any other matter related thereto (whether brought against a party hereto or
its respective Affiliates, employees or agents) whether in tort or contract or
at law or in equity, shall be commenced and maintained exclusively in the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York for the County of New York (the (“New York Courts”)
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
such New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Courts, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

38



--------------------------------------------------------------------------------

LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9        Survival.    Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares; provided, that the
representations and warranties of the Company and each Purchaser shall survive
the Closing and the delivery of Preferred Shares for a period of one year.

6.10      Execution.    This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

6.11      Severability.    If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12      Replacement of Preferred Shares.    If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares. If a
replacement certificate or instrument evidencing any Preferred Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

6.13      Remedies.    In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

6.14      Payment Set Aside.    To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from,

 

39



--------------------------------------------------------------------------------

disgorged by or are required to be refunded, repaid or otherwise restored to the
Company, a trustee, receiver or any other person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

6.15      Independent Nature of Purchasers’ Obligations and Rights.    The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

6.16      Termination, Rescission.

(a)        This Agreement may be terminated and the sale and purchase of the
Preferred Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. In the event that any Purchaser terminates this Agreement with
respect to itself, the Company shall give prompt notice of the termination to
each other Purchaser, and, as necessary, work in good faith to restructure the
transaction to allow each Purchaser that does not exercise a termination right
to purchase the full number of Securities set forth below such Purchaser’s name
on the signature page of this Agreement while remaining in compliance with
Section 4.12. Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section 6.16, the Company shall promptly notify all
non-terminating Purchasers. Upon a termination in accordance with this
Section 6.16,

 

40



--------------------------------------------------------------------------------

the Company and the terminating Purchaser(s) shall not have any further
obligation or liability (including arising from such termination) to the other,
and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

(b)        Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

(c)        Promptly following the termination of this Agreement pursuant to this
Section 6.16, the Company shall provide written notice to the Escrow Agent
notifying the Escrow Agent that this Agreement has been terminated. Pursuant to
the terms of the Escrow Agreement, the Escrow Agent shall (A) distribute to each
Purchaser such Purchaser’s Subscription Amount and (B) advise the Transfer Agent
that the share issuance instructions with respect to such Purchaser shall be
null and void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Yadkin Valley Financial Corporation   By:  

 

    Name:     Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

42



--------------------------------------------------------------------------------

  PURCHASER:  

 

   By:      

  Name:  

 

    Title:     Aggregate Purchase Price (Subscription Amount): $  
Number of Preferred Shares to be Acquired:   Tax ID No.:     Address for Notice:
 

 

   

 

   

 

    Telephone No.:   Facsimile No.:     E-mail Address:   Attention:     Wire
instructions for return of escrowed funds:  

 

   

 

   

 

 

 

Delivery Instructions: (if

different than above)

 

c/o  

 

 

Street:  

 

 

City/State/Zip:  

 

 

Attention:  

 

 

Telephone No.:  

 

 

[Signature Page to Securities Purchase Agreement]

 

43



--------------------------------------------------------------------------------

EXHIBITS  

 

A:

Form of Series A Preferred Stock Articles of Amendment

B:

Form of Registration Rights Agreement

C-1:

Accredited Investor Questionnaire

C-2:

Stock Certificate Questionnaire

D:

Form of Opinion of Company’s Counsel

E:

Form of Secretary’s Certificate

F:

Form of Officer’s Certificate

G:

Subsidiaries of the Company

H:

Form of Escrow Agreement

I:

List of Agreements Re: Registration Rights

 

44



--------------------------------------------------------------------------------

EXHIBIT A

Form of Series A Preferred Stock Articles

of Amendment

 

45



--------------------------------------------------------------------------------

EXHIBIT B  

Form of Registration Rights Agreement

 

46



--------------------------------------------------------------------------------

EXHIBIT C-1  

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:

Yadkin Valley Financial Corporation

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of
mandatorily convertible cumulative nonvoting perpetual preferred stock, Series
A, $1,000.00 liquidation preference per share (the “Preferred Shares”), of
Yadkin Valley Financial Corporation, a North Carolina corporation (the
“Corporation”). The Preferred Shares are being offered and sold by the
Corporation without registration under the Securities Act of 1933, as amended
(the “Securities Act”), and the securities laws of certain states, in reliance
on the exemptions contained in Section 4(2) of the Securities Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Corporation must determine that a potential investor
meets certain suitability requirements before offering or selling Preferred
Shares to such investor. The purpose of this Questionnaire is to assure the
Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Preferred Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Preferred Shares. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

 

PART A.            BACKGROUND INFORMATION

Name of Beneficial Owner of the Preferred Shares: Business Address:   (Number
and Street)   (City)   (State)   (Zip Code) Telephone Number:    

 

47



--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:  

 

 

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes       

 

No        

If an individual:

Residence Address:

 

Telephone Number:

 

 

Age:  

 

 

 

    Citizenship:   

 

 

 

    Where registered to vote:  

 

 

 

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

 

Yes

No

 

Social Security or Taxpayer Identification No.       

 

 

 

 

48



--------------------------------------------------------------------------------

PART B. ACCREDITED INVESTOR OUESTIONNAIRE

In order for the Company to offer and sell the Preferred Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Preferred Shares.

   (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

   (2) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

   (3) An insurance company as defined in Section 2(13) of the Securities Act;

   (4) An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that act;

   (5) A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

   (6) A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

   (7) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

   (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

   (9) An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Preferred Shares, with
total assets in excess of $5,000,000;

   (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Preferred Shares, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

  (11) A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (See Note 11
below);

  (12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

49



--------------------------------------------------------------------------------

  (13) An executive officer or director of the Corporation;

  (14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

Note 11. For purposes of calculating net worth under paragraph (11):

(A) The person’s primary residence shall not be included as an asset;

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

 

A.   FOR EXECUTION BY AN INDIVIDUAL:         By     Date             Print Name:
  B.   FOR EXECUTION BY AN ENTITY:                 Entity Name:         By    
Date             Print Name:                                         Title:  

 

50



--------------------------------------------------------------------------------

C.   ADDITIONAL SIGNATURES (if required by partnership, corporation or trust  
            document):                       Entity Name:       By   Date      
    Print Name:                                       Title:    
                Entity Name:       By   Date           Print Name:
                                      Title:

 

51



--------------------------------------------------------------------------------

EXHIBIT C-2 

Stock Certificate Questionnaire

 Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1. The exact name that the Preferred Shares are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:

 

2. The relationship between the Purchaser of the Preferred Shares and the
Registered Holder listed in response to Item 1 above:

 

3. The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

4. The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:

 

52



--------------------------------------------------------------------------------

EXHIBIT D 

Form of Opinion of Company Counsel*

 

1.

The Company is a corporation validly existing and in good standing under the
laws of the State of North Carolina.

 

2.

The Bank is a corporation validly existing and in good standing under the laws
of the State of North Carolina.

 

3.

The Company has the corporate power to execute, deliver and perform its
obligations under the Transaction Documents, including to issue the Preferred
Shares and, upon obtaining Shareholder Approvals, the Underlying Shares.

 

4.

The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended (the “BHCA”).

 

5.

The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

6.

The Company has authorized the execution, delivery and performance of each of
the Transaction Documents by all necessary corporate action, including the
issuance of the Preferred Shares and, upon obtaining Shareholder Approvals, the
Underlying Shares, and the execution and filing of Articles of Amendment to
create a class of preferred stock entitled “Mandatorily Convertible Cumulative
Non-Voting Preferred Stock, Series A” (the “Series A Preferred Stock Articles of
Amendment”).

 

7.

The Transaction Documents have been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by the Purchasers (to
the extent they are a party), each of the Transaction Documents is valid,
binding and enforceable against the Company in accordance with its terms.

 

8.

The execution and delivery of each of the Transaction Documents by the Company,
the consummation by the Company of the transactions provided for in the
Transaction Documents, and the performance by the Company of its obligations
under the Transaction Documents, including the issuance of the Preferred Shares
and, upon obtaining Shareholder Approvals, the Underlying Shares, do not:
(a) violate any provision of the Company’s Articles of Incorporation, as amended
to date, or Bylaws; (b) violate or constitute a breach of or default under any
contract, agreement or instrument filed (or incorporated by reference) as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2011 (the “Annual Report”) and as an exhibit to any report filed
with the SEC subsequent to the filing of the Annual Report and prior to the date
hereof; or (c) violate any applicable law or any order of any court or
governmental authority that is binding on the Company or any of its assets.

 

9.

No consent, approval, authorization or other action by, or filing or
registration with, any Federal governmental authority or any governmental
authority of the State of North Carolina is required to be obtained or made by
the Company for the execution and delivery by the Company of each of the
Transaction Documents, for consummation by the Company of the transactions
provided for therein, or for the performance by the Company of its obligations
under the Transaction

 

53



--------------------------------------------------------------------------------

 

Documents, except for consents, approvals, authorizations, actions, filings and
registrations (a) in connection with the filing of each of the Series A
Preferred Stock Articles of Amendment with the Secretary of State of the State
of North Carolina, which filing has been made; (b) as may be required by federal
securities laws with respect to the Company’s obligations under the Registration
Rights Agreement; (c) related to required blue sky filings; (d) in connection
with the filing of a Form D pursuant to Securities and Exchange Commission
Regulation D; (e) required in accordance with Section 4.6 of the Agreement; and
(f) in accordance with the issuance of the Preferred Shares and the Underlying
Common Stock on NASDAQ.

 

10.

Assuming the accuracy of the representations and warranties and compliance with
the covenants and agreements of the Purchasers and the Company contained in the
Agreement, it is not necessary, in connection with the offer, sale and delivery
of the Preferred Shares to the Purchasers to register the Preferred Shares under
the Securities Act.

 

11.

The Preferred Shares to be issued to the Purchasers pursuant to the Agreement
have been duly authorized by all necessary corporate action on the part of the
Company and, when issued, delivered and paid for as provided for in the
Agreement, will be validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive right. The Underlying Shares to be issued
pursuant to the Series A Articles of Amendment have been authorized on the part
of the Company, have been duly and validly reserved for issuance by all
necessary corporate action on the part of the Company and, when issued as
provided for in each respective Articles of Amendment, will be validly issued,
fully paid and nonassessable and will not be issued in violation of any
preemptive right.

 

12.

The Series A Preferred Stock Articles of Amendment has been filed with the
Secretary of State of the State of North Carolina.

 

13.

The Company is not and, after giving effect to the issuance of the Preferred
Shares, will not be on the date hereof an “investment company” as defined in the
Investment Company Act of 1940.

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

54



--------------------------------------------------------------------------------

EXHIBIT E 

Form of Secretary’s Certificate

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Yadkin Valley Financial Corporation, a North Carolina
corporation (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of October [    ],
2012, by and among the Company and the investors party thereto (the “Securities
Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

1.

Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on October [  ], 2012. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.

The Company’s Articles of Incorporation, as amended, are attached hereto as
Exhibit B; its Bylaws are attached hereto as Exhibit C. Such Articles of
Incorporation, as amended, and Bylaws, constitute true, correct and complete
copies of the Articles of Incorporation, as amended, and Bylaws as in effect on
the date hereof.

 

3.

Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name

  

Position 

  

Signature 

     

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this       
day of [      ], 2012.

 

 

  Secretary  

I, [                                  ], [Chief Financial Officer], hereby
certify that [             ] is the duly elected, qualified and acting Secretary
of the Company and that the signature set forth above is his true signature.

 

 

  [Chief Financial Officer]  

 

56



--------------------------------------------------------------------------------

  Resolutions    EXHIBIT A

 

   57



--------------------------------------------------------------------------------

  Articles of Incorporation    EXHIBIT B

 

   58



--------------------------------------------------------------------------------

  Bylaws    EXHIBIT C

 

   59



--------------------------------------------------------------------------------

EXHIBIT F 

Form of Officer’s Certificate

The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of
Yadkin Valley Financial Corporation, a North Carolina corporation (the
“Company”), pursuant to Section 5.1(g) of the Securities Purchase Agreement,
dated as of October [    ], 2012] by and among the Company and the investors
signatory thereto (the “Securities Purchase Agreement”), hereby represents,
warrants and certifies as follows (capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement):

 

  1.

The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

  2.

The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.

IN WITNESS WHEREOF, the undersigned has executed this certificate this       
day of [      ], 2012.

 

   

 

      [Chief Financial Officer] [Chief Executive Officer]

 

60



--------------------------------------------------------------------------------

EXHIBIT G

Subsidiaries of the Company

Subsidiaries of the Company

Yadkin Valley Bank and Trust Company

Yadkin Valley Statutory Trust I

American Community Capital Trust II, Ltd.

North Carolina Title Center, LLC

Subsidiaries of Yadkin Valley Bank and Trust Company

Sidus Financial, LLC

Main Street Investment Services, Inc.

PBRE, Inc.

Yadkin Valley Condominium Association, LLC

Eastover Advisors, LLC

Green Street I, LLC

Green Street II, LLC

Green Street III, LLC

Green Street IV, LLC

Green Street V, LLC

Subsidiary to Sidus Financial, LLC

Sidus Reinsurance Ltd.

 

61



--------------------------------------------------------------------------------

EXHIBIT H

Form of Escrow Agreement

 

62



--------------------------------------------------------------------------------

Exhibit I

List of Agreements Containing Registration Rights

Registration Rights Agreement by and among the Company and certain shareholders
in connection with the Share Exchange Agreement dated October 23, 2012 by and
among the Company and certain shareholders.

 

63